CARLAND, Circuit Judge.
Since the opinion of this court in the above case was filed, the Supreme Court has decided in Southern Pacific Company et al. v. Darnell-Taenzer Lumber Company et al., 245 U. S. 531, 38 Sup. Ct. 186, 62 L. Ed.-(January 21, 1918), that, where a shipper has paid a rate afterwards declared to he excessive by the Interstate Commerce Commission, he may recover as damages the difference between the excessive rate and the rate declared to be just and reasonable by the Commission, without proof of actual injury. It results that anything said in the opinion of this court contrary to the above decision is overruled. Our judgment, however, was not based alone upon our opinion as to what was the lawful measure of damages, but on other grounds mentioned in the opinion to which we still adhere.
The motion for a rehearing is therefore denied.